and took her purse. Hill drove off with the victim while McFarland
                 followed in another car. Believing she was about to be killed, the victim
                 struggled with Hill until the car came to a stop. Both women fell out of
                 the car. The victim noticed McFarland approaching and dove into the car.
                 As she drove away, the victim was shot in the head.
                                McFarland asserts that the robbery was complete as soon as
                 the victim turned over her keys and purse and therefore any kidnapping
                 which occurred thereafter was unrelated to the robbery. We disagree. See
                 State v. Fouquette, 67 Nev. 505, 528, 221 P.2d 404, 416 (1950) ("Acts of
                 taking victim of robbery from scene of crime in automobile for purpose of
                 removing [her] to a place where [she] could less easily raise an alarm and
                 summon aid, are committed in the perpetration of the robbery."). We
                 conclude that the district court did not commit substantial error by
                 determining that sufficient evidence was presented to establish probable
                 cause to support the charge.
                                Second, McFarland contends that the district court erred by
                 rejecting his proposed jury instruction, which stated that he could not be
                 convicted of committing an offense involving a stolen vehicle unless the
                 jury found that the person who took the vehicle intended to permanently
                 deprive the owner thereof. "This court reviews a district court's decision
                 to issue or not to issue a particular jury instruction for an abuse of
                 discretion." Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122,
                 1129 (2009). Because NRS 205.273 (offense involving a stolen vehicle)
                 does not require the State to prove that the vehicle was taken with the
                 intent to permanently deprive the owner thereof, we conclude that the
                 district court did not abuse its discretion by rejecting McFarland's
                 instruction.    See Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596

SUPREME COURT
     OF
    NEVADA
                                                       2
(0) 1947A mse.
                  (2005) (a defendant is not entitled to inaccurate instructions).
                  Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




                                         Parraguirre

                                                                    iniut
                                              ,   J.
                  Douglas                                  Cherry


                  cc:   Hon. Nancy L. Porter, District Judge
                        Gary D. Woodbury
                        Attorney General/Carson City
                        Elko County District Attorney
                        Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
10) 1947A    me